UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4686


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LAMONT VAN HARRIS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:01-cr-00261-7)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Thompson Price, HOLROYD & YOST, Charleston, West Virginia,
for Appellant. Joshua Clarke Hanks, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont       Van    Harris     appeals       the    district    court’s

judgment revoking his supervised release and sentencing him to

twenty-four months’ imprisonment.              Harris’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal, but

questioning whether the district court erred in finding that the

petition to revoke supervised release was timely filed.                      In his

pro   se   supplemental        brief,    Harris      contends   that   he   did   not

violate the conditions of supervised release based on criminal

activity.      The Government did not file a brief.                 For the reasons

that follow, we affirm.

            Harris   filed       a   motion    to     dismiss   the    petition    to

revoke supervised release as being filed outside the three-year

supervised release period.              The total time that elapsed between

Harris’s initial release and the petition was three years, eight

months, and fifteen days.                In order for the petition to be

timely, eight months and fifteen days of that period must be

excluded or tolled.        We conclude that the district court did not

err in calculating and applying the fugitive tolling doctrine to

Harris’s circumstances and finding the petition timely filed.

See   United    States    v.    Buchanan,      638    F.3d   448,   461   (4th    Cir.

2011).



                                           2
              We    review     a     district            court’s       judgment       revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.        United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).        To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                     18 U.S.C. § 3583(e)(3) (2006);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

Because the standard of proof for a supervised release violation

is    less   than    that    required      for           a    criminal   conviction,        the

district     court    may    find     that         the       defendant   has     violated    a

condition of his supervised release based on its own finding of

new   criminal      conduct,       even   if       the       defendant   is    acquitted    on

criminal     charges    arising       from         the       same    conduct,    or    if   the

charges against him are dropped.                     United States v. Stephenson,

928 F.2d 728, 732 (6th Cir. 1991); see also United States v.

Jolibois,     294    F.3d    1110,    1114         (9th       Cir.   2002)    (violation    of

terms of supervised release is determined based on defendant’s

conduct and may be found whether defendant was ever convicted of

any particular offense).

              Harris argues in his pro se supplemental brief that he

is innocent of the conduct supporting the petition.                                   However,

because      the    court    was    permitted            to    rely    upon     the   federal

conviction for felon in possession of a firearm, we conclude

that the violations were supported by a preponderance of the

                                               3
evidence and Harris’s supervised release was properly revoked.

See Copley, 978 F.2d at 831; Jolibois, 294 F.3d at 1114.

            Although    Harris   does       not   assign     any   error    to    or

otherwise challenge the twenty-four-month sentence he received,

because   this   case   is   before    us    pursuant   to    Anders,      we   have

reviewed the sentence and conclude that it is procedurally and

substantively     reasonable.          The     sentence      is    not     plainly

unreasonable.    Accordingly, we affirm Harris’s sentence.                  United

States v. Crudup, 461 F.3d 433, 438–40 (4th Cir. 2006).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We    therefore    affirm    the    district      court’s     judgment.

This court requires that counsel inform Harris, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If Harris requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court at that time for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Harris.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED

                                       4